               Case 1:20-cv-07337 Document 1 Filed 09/09/20 Page 1 of 9




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X
                                                                           COMPLAINT
 DAVID Z. KIM and AE JA KIM,
                                                                           Civil Action No.:
                                    Plaintiff,
                                                                           JURY TRIAL DEMANDED
                           - against -

 FEDEX CORPORATION,

                                     Defendants,
 ----------------------------------------------------------------------X

        Plaintiffs DAVID Z. KIM and AE JA KIM, by and through their attorneys, Napoli

Shkolnik, PLLC, hereby file the Complaint herein, and respectfully sets forth and alleges the

following:

                                      NATURE OF THE ACTION

   1. This is a civil action seeking compensatory damages from the defendant FEDEX

        CORPORATION (hereinafter “FEDEX”) as a result of the bodily harm resulting to

        plaintiffs from defendant’s negligence relating to a September 12, 2019 automobile

        accident.

                                     JURISDICTION AND VENUE

   2. This action is based upon diversity of citizenship under the provisions of Title 28 of the

        United States Code, 28 U.S.C. § 1332.

   3. The injured plaintiffs were and still are residents of Bronx County, State of New York.

        Defendant FEDEX is a corporation registered in the State of Delaware with its Principal

        Place of Business in the City of Memphis, State of Tennessee.
          Case 1:20-cv-07337 Document 1 Filed 09/09/20 Page 2 of 9




4. This cause of action arises out of a tort which occurred in Bronx County, State of New

   York. Venue is properly laid in the Southern District of New York under 28 U.S.C. §

   1391(b)(2).

5. This Court has jurisdiction over this matter under 28 U.S.C. § 1332(a) as the amount in

   controversy, exclusive of interest and costs, exceeds $75,000.00.

6. By filing this Complaint in this District, however, Plaintiff does not waive the right to

   transfer this case to any other appropriate district at the conclusion of pretrial

   proceedings.

                                     JURY DEMAND

7. Plaintiff respectfully demands a trial by jury of all issues in this matter pursuant to Fed.

   R. Civ. R. 38(b).

                                         PARTIES

8. That at all times hereinafter mentioned, plaintiffs were and still are residents of Bronx

   County, State of New York.

9. That at all times hereinafter mentioned, defendant was and still is a corporation registered

   in the State of Delaware with its Principal Place of Business in the City of Memphis,

   State of Tennessee.
         Case 1:20-cv-07337 Document 1 Filed 09/09/20 Page 3 of 9




                                      FACTS

  AS AND FOR A FIRST CAUSE OF ACTION ON BEHALF OF PLAINTIFFS:
                          NEGLIGENCE

10. On Thursday, September 12, 2019, and at all times herein mentioned, defendant FEDEX

   was the registered owner of a 2017 Chevrolet Van bearing New York State license plate

   number 70374MH.

11. On September 12, 2019 defendant FEDEX was the registered owner of the aforesaid

   2017 Chevrolet Van bearing New York State license plate number 70374MH

12. On September 12, 2019 defendant FEDEX maintained the aforesaid 2017 Chevrolet van

   bearing New York State license plate number 70374MH.

13. On September 12, 2019 defendant FEDEX managed the aforesaid 2017 Chevrolet van

   bearing New York State license plate number 70374MH.

14. On September 12, 2019 defendant FEDEX inspected the aforesaid 2017 Chevrolet van

   bearing New York State license plate number 70374MH.

15. On September 12, 2019 defendant FEDEX leased the aforesaid 2017 Chevrolet van

   bearing New York State license plate number 70374MH.

16. On September 12, 2019 defendant FEDEX was the lessee of the aforesaid 2017 Chevrolet

   van bearing New York State license plate number 70374MH.

17. On September 12, 2019 defendant FEDEX was responsible for the repair and

   maintenance of the aforesaid 2017 Chevrolet van bearing New York State license plate

   number 70374MH.

18. On September 12, 2019 defendant FEDEX controlled the aforesaid 2017 Chevrolet van

   bearing New York State license plate number 70374MH.
         Case 1:20-cv-07337 Document 1 Filed 09/09/20 Page 4 of 9




19. On September 12, 2019 defendant FEDEX operated the aforesaid 2017 Chevrolet van

   bearing New York State license plate number 70374MH.

20. On September 12, 2019 defendant FEDEX operated the aforesaid 2017 Chevrolet van

   bearing New York State license plate number 70374MH on Valentine Ave at or near the

   intersection with East 187th Street, Bronx County, State of New York.

21. On September 12, 2019 plaintiff DAVID Z. KIM was the operator of a 2015 Honda

   sedan bearing New York State license plate number ETM4665 on Valentine Ave at or

   near the intersection with East 187th Street, Bronx County, State of New York.

22. On September 12, 2019 Valentine Ave at or near the intersection with East 187th Street,

   Bronx County, State of New York was and still is a public roadway and/or thoroughfare.

23. On September 12, 2019 defendant’s 2017 Chevrolet van bearing New York State license

   plate number 70374MH collided with the rear of plaintiff’s 2015 Honda sedan bearing

   New York State license plate number ETM4665.

24. Upon information and belief, the aforementioned collision was proximately caused by the

   negligence, carelessness, recklessness, gross negligence, and gross negligence of the

   defendant, in the ownership, operation, and control of the aforementioned vehicle,

   without any negligence on the part of the plaintiff contributing thereto.

25. Defendant unreasonably endangered plaintiff in failing to properly steer, guide, manage

   and control his subject vehicle; in operating same at a rate of speed greater than was

   reasonable and proper at the time and place of the occurrence; in failing to apply the

   brakes or slow down or stop in such a manner as would have avoided the occurrence; in

   failing to have made adequate, and timely observation of, and response to, conditions

   then existing at the place and time of the occurrence; in failing to observe signs and
          Case 1:20-cv-07337 Document 1 Filed 09/09/20 Page 5 of 9




   signals prevailing at the time and place of the occurrence; in failing to keep a proper look

   out when controlling the subject vehicle; in failing to properly maintain the subject motor

   vehicle; in failing to give adequate and timely signal, notice or warning of the approach

   of their vehicles; in failing to give any sign, signal, or warning to the plaintiff; in failing

   to properly inspect said motor vehicles; in failing to properly repair said motor vehicles;

   in improperly driving the subject motor vehicle and otherwise losing control of the

   subject vehicle, thereby causing the collision between the vehicles; in failing to stop; in

   failing to see what was there to be seen at the time of, and prior to the impact; in failing

   to drive the subject motor vehicle with reasonable care and diligence; in failing to

   properly and adequately apply the braking mechanism in an effective and safe manner or

   in failing to have same in proper working order; in failing to properly and adequately

   utilize the steering mechanism in an effective and safe manner or in failing to have same

   in proper working order; in failing to keep said motor vehicle in the proper lane of traffic;

   in failing to sound the horn or otherwise warn of imminent impact; in carelessly and

   negligently failing to obey the traffic control devices then and there existing; in operating

   said vehicle in violation of the New York Vehicle and Traffic Law statute; in failing to

   avoid this collision although the defendant had a full opportunity to avoid same.

26. That as a result of the aforesaid collision, plaintiff was seriously injured and has been

   caused to suffer severe physical and emotional injuries.

27. That as a result of the aforesaid collision, plaintiff sustained “serious" injuries as such

   term is defined by Section 5102 of the Insurance Law of the State of New York and being

   a covered person claiming against a covered person, is entitled to recover for

   non-economic loss, including pain, suffering, disfigurement and disability. Moreover,
           Case 1:20-cv-07337 Document 1 Filed 09/09/20 Page 6 of 9




   Plaintiff is entitled to recover for such economic losses that exceed the basic economic

   loss.

28. That by reason of the foregoing and the negligence of the defendant, this plaintiff is

   informed and verily believes the personal injuries sustained are permanent and he will

   permanently suffer from the effects of same.

29. That by reason of the foregoing, plaintiff was compelled to seek and obtain medical aid

   and attention and did necessarily pay and become liable therefore, for medicines and

   medical care, and upon information and belief, plaintiff will necessarily incur further

   similar expenses.

30. That by reason of the foregoing, plaintiff has been unable to attend his usual vocation

   and/or avocation in the manner required.

31. Said occurrence and resulting injuries occurred without any fault or wrongdoing on the

   part of the plaintiff contributing thereto.

  AS FOR THE SECOND CAUSE OF ACTION ON BEHALF OF PLAINTIFFS:
                   NEGLIGENT ENTRUSTMENT

32. Plaintiffs repeat, reiterate, and incorporates each and every allegation contained herein

   above in paragraphs “1” though “31” inclusive, with the same force and effect as if herein

   set forth at length.

33. That defendant FEDEX hired and retained Richard Delacruz without performing

   sufficient and appropriate investigation into his background as related to his driving

   record.

34. That defendant FEDEX hired and retained Richard Delacruz without performing

   sufficient and appropriate investigation into his background as related to his driver’s

   license record.
         Case 1:20-cv-07337 Document 1 Filed 09/09/20 Page 7 of 9




35. That defendant FEDEX hired and retained Richard Delacruz without performing

   sufficient and appropriate investigation into his background as related to his propensity

   for careless/reckless driving.

36. That defendant FEDEX hired and retained Richard Delacruz despite knowing or having

   reason to know of his background as related to his propensity for careless driving.

37. That through his employment with defendant FEDEX, and in particular at the times

   alleged herein, Richard Delacruz was not sufficiently trained or disciplined with regard to

   the safe operation of a motor vehicle.

38. That through his employment with defendant FEDEX, and in particular at the times

   alleged herein, Richard Delacruz was not sufficiently supervised by defendant FEDEX.

39. That by virtue of the foregoing, Richard Delacruz presented an unwarranted and

   unreasonable danger to the public and to the plaintiff in particular.

40. That by virtue of the foregoing, defendant FEDEX is liable to the plaintiffs for the

   negligent actions of Richard Delacruz and all of the personal injuries suffered by

   plaintiff’s resultant therefrom.

41. The actions of defendant FEDEX constituted gross negligence, which warrants the

   awarding of exemplary damages to punish it for its wrongful conduct, protect the public

   against similar acts, deter it from a repetition of the same conduct, and serve as an

   example and warning to others.

42. That as a result of the foregoing, plaintiff DAVID Z. KIM suffered severe personal

   injuries, loss and impairment that will continue for the foreseeable future, all to this

   Plaintiff’s damage in the sum of which amount sought exceeds jurisdictional limits of all

   courts lower than the Supreme Court.
         Case 1:20-cv-07337 Document 1 Filed 09/09/20 Page 8 of 9




  AS FOR THE THIRDS CAUSE OF ACTION ON BEHALF OF PLAINTIFFS:
                     LOSS OF CONSORTIUM

43. Plaintiffs repeat, reiterate, and incorporates each and every allegation contained herein

   above in paragraphs “1” though “42” inclusive, with the same force and effect as if herein

   set forth at length.

44. Plaintiff AE JA KIM was at all relevant times the wife of plaintiff DAVID Z. KIM, and

   as such lives and cohabits with him.

45. As a direct and proximate result of the foregoing, plaintiff AE JA KIM, has necessarily

   paid and has become unable to pay for medical aid, treatment, attendance and for

   medications and will necessarily incur further expenses of a similar nature in the future.

46. As a direct and proximate result, plaintiff AE JA KIM, has been caused, presently and in

   the future, the loss of his husband’s companionship, services, society and the ability of

   plaintiff’s wife in said respect having been impaired and depreciated, and the marital

   association between husband and wife having been altered, and as such the plaintiff has

   been caused great mental anguish.

47. Said occurrence and resulting injuries occurred without any fault or wrongdoing on the

   part of plaintiff AE JA KIM contributing thereto.

48. By reason of the foregoing, plaintiff AE JA KIM has been damaged in a sum, which

   exceeds the jurisdictional limits of all lower courts, which might otherwise have

   jurisdiction.
             Case 1:20-cv-07337 Document 1 Filed 09/09/20 Page 9 of 9




                                     PRAYER FOR RELIEF

   49. The limitations on liability set forth in Article 16 of the New York Civil Practice Law and

       Rules do not apply since plaintiff’s action falls within the exemption set forth in

       subdivision (6).

   50. Plaintiff is entitled to compensatory damages and demands judgment against the

       defendant in a sum which exceeds the jurisdictional limits of all lower Courts which

       might otherwise have jurisdiction, together with the costs and disbursements of this

       action, in an amount exceeding $75,000.00.

       WHEREFORE, plaintiffs demand judgement against the defendant in the amount of

Fifteen Million Dollars ($15,000,000.00) together with costs, disbursements, and attorney’s fees

of this action, and with interest from the date of this occurrence.


Dated: September 9, 2020
       New York, NY

                                               Yours etc.,
                                               NAPOLI SHKOLNIK, PLLC


                                       By: ________________________
                                              Joseph Napoli, Esq.
                                              Attorney for Plaintiff
                                              360 Lexington Avenue, 11th Floor
                                              New York, NY 10017
                                              212-397-1000
